AFFIRM; and Opinion Filed October 29, 2015.




                                            SIn The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01062-CV

                    CURTIS JACKSON, Appellant
                               V.
 AMERICAN HOMES 4 RENT PROPERTIES EIGHT, LLC, A DELAWARE LIMITED
                   LIABILITY COMPANY, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-03296-B


                             MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Whitehill
                                  Opinion by Justice Whitehill

          Appellee American Homes 4 Rent Properties Eight, LLC bought appellant Curtis

Jackson’s house in a foreclosure sale, then filed this forcible detainer suit to evict Jackson from

the house. American Homes prevailed in justice court, and Jackson appealed to the county court

at law. American Homes prevailed again after a bench trial de novo. Jackson appeals. We

affirm.

                                       I.   BACKGROUND

          The county court at law bench trial was short.     American Homes introduced three

exhibits into evidence: (1) the substitute trustee’s deed conveying the property to American

Homes, (2) the deed of trust executed by Jackson, and (3) a business records affidavit proving up

an attached notice to vacate and demand for possession that American Homes had sent to
Jackson. American Homes then called Jackson as a witness and obtained his testimony that he

was currently residing in the property. After American Homes rested, Jackson orally moved to

abate the case pending the outcome of other litigation in which he was challenging the

foreclosure. The trial court denied the motion. Jackson then acknowledged, in response to the

court’s question, that he had not paid anything “since the lawsuit has been filed.” At the end of

the trial, the court orally rendered judgment for American Homes. The final judgment awarding

American Homes possession was signed that same day.

                                           II. ANALYSIS

        Jackson’s appellate brief raises four issues: (1) did the trial court err by admitting certain

evidence; (2) did the trial court err by denying Jackson an opportunity to present proof of a title

dispute; (3) did the trial court err by denying Jackson’s motion to abate; and (4) did the trial court

lack subject-matter jurisdiction to adjudicate this matter. We address his fourth issue first

because it is jurisdictional.

A.      Issue Four: Did the trial court have jurisdiction to entertain American Homes’
        action?

        Jackson’s fourth issue argues that neither the justice court nor the county court at law had

jurisdiction over this case because American Homes’ forcible detainer claim required the trial

courts to determine an issue of title to resolve the right to immediate possession. For the reasons

stated below, we disagree.

        Forcible detainer is a procedure to determine the right to immediate possession of real

property if there was no unlawful entry. Rice v. Pinney, 51 S.W.3d 705, 709 (Tex. App.—Dallas

2001, no pet.); see also TEX. PROP. CODE ANN. § 24.002(a) (West 2014).                The governing

procedural rule provides that “[t]he court must adjudicate the right to actual possession and not

title.” TEX. R. CIV. P. 510.3(e). The validity of a foreclosure cannot be litigated in a forcible

detainer action. Williams v. Bank of N.Y. Mellon, 315 S.W.3d 925, 927 (Tex. App.—Dallas

                                                 –2–
2010, no pet.). Defects in the foreclosure process or in the claimant’s title can be pursued in a

separate suit for wrongful foreclosure or to set aside a substitute trustee’s deed, but they are not

relevant in a forcible detainer action. Id.

       Jackson argues that issues regarding title to and possession of the property are so

intertwined in this matter that the trial courts lacked jurisdiction to hear it. We have considered

and rejected this argument on similar facts in other cases. See, e.g., Am. Homes 4 Rent Props.

One, LLC v. Ibarra, No. 05-13-00973-CV, 2014 WL 3212843, at *3 (Tex. App.—Dallas July 8,

2014, no pet.) (mem. op.); Rice, 51 S.W.3d at 711; see also Williams, 315 S.W.3d at 927. In this

case, American Homes introduced the same pieces of evidence that we held were sufficient to

support a forcible detainer claim in Ibarra, Williams, and Rice. Jackson’s complaints about the

foreclosure process and simultaneous prosecution of wrongful foreclosure litigation did not

deprive the trial courts of jurisdiction to hear this case. See Rice, 51 S.W.3d at 711 (“To hold . . .

that the filing of a concurrent suit . . . challenging the validity of the substitute trustee deed

precludes a forcible detainer suit in justice court would ignore the long-established legislative

scheme of parallel resolution of immediate possession and title issues.”). We overrule Jackson’s

fourth issue.

B.     Issue One: Did the trial court err by admitting certain evidence?

       Jackson’s first issue asserts that the trial court erred by “admitting documentary evidence,

that Plaintiff [sic] had filed a lawsuit on March 31, 2014 Case No. DC-14-03281 in the 162nd

Judicial District Court of Dallas County, Texas against Nationstar Mortgage for unlawful

foreclosure which on April 25, 2014 Defendant Nationstar Mortgage filed a Removal of the

lawsuit Civil Action No. 14-1528.” According to Jackson’s statements during the bench trial, he

filed the wrongful foreclosure lawsuit, not American Homes. Although his brief is not entirely




                                                 –3–
clear, Jackson may also complain about the admission of American Homes’ exhibit containing

the notice to vacate.

       Jackson’s first issue is not adequately briefed.       An issue must be supported with

argumentation and appropriate legal authorities and record references. See TEX. R. APP. P.

38.1(i); Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas

2010, no pet.). Jackson does not support his first issue with any of these required elements.

Thus, the issue presents nothing for us to review. See Bolling, 315 S.W.3d at 897.

       Additionally, Jackson did not object to the admission of the notice to vacate, so he did not

preserve any error as to that exhibit. See TEX. R. APP. P. 33.1(a)(1).

       As to Jackson’s other complaints, we have reviewed the reporter’s record, and it contains

no indication that anyone offered, or that the trial court admitted, any documentary evidence

concerning the other lawsuit.

       We overrule Jackson’s first issue.

C.     Issue Two: Did the trial court deny Jackson due process?

       Jackson’s second issue asserts that the trial court denied Jackson due process by denying

him the opportunity to present proof of a title dispute. Like his first issue, this issue is not

supported by argument, legal authorities, or record references, so it presents nothing for us to

review. See Bolling, 315 S.W.3d at 897.

       Moreover, the reporter’s record does not support Jackson’s contention that the trial court

denied him the opportunity to present his case. After American Homes rested, the trial court

allowed Jackson to proceed. Jackson described his wrongful foreclosure lawsuit and asked for

an abatement, which the trial court denied. The court asked Jackson if he had been paying

anything toward the debt, and he answered that he had not. Then the court asked Jackson,

“Anything further?” Jackson answered, “No, sir.” The trial court then orally rendered judgment.


                                                –4–
Thus, the record does not support Jackson’s contention that the trial court denied him the

opportunity to present his case. We overrule Jackson’s second issue.

D.     Issue Three: Did the trial court err by denying Jackson’s motion for an abatement?

       Jackson’s third issue asserts that the trial court erred by denying Jackson’s oral motion to

abate. Jackson contends that this ruling denied him “his right to a fair chance to identify his

legal position that the Justice Court and on appeal the County Court at Law lacked jurisdiction

due to the title issues clearly present in his case.” This issue, like issues one and two, is defective

for lack of supporting argument, legal authorities, and record references. See id.

       Moreover, the reporter’s record does not indicate that the denial of an abatement denied

Jackson a fair chance to argue that the trial court lacked jurisdiction. Jackson and the trial court

discussed the effect of Jackson’s pending lawsuit even before Jackson moved to abate. At the

end of the trial, Jackson said, “No, sir,” when the trial court asked him if he had anything further

to present. Jackson does not explain what additional material he would have presented if the trial

court had granted an abatement.

       Finally, we have held that it is not proper for a trial court to abate an eviction action

pending the outcome of related parallel litigation in another court. Meridien Hotels, Inc. v. LHO

Fin. P’ship I, L.P., 97 S.W.3d 731, 738 (Tex. App.—Dallas 2003, no pet.) (justice court abused

its discretion by abating forcible entry and detainer action in favor of related parallel district

court litigation). We overrule Jackson’s third issue.




                                                 –5–
                                     III. DISPOSITION

      For the foregoing reasons, we affirm the trial court’s judgment.




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE

141062F.P05




                                             –6–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

CURTIS JACKSON, Appellant                             On Appeal from the County Court at Law
                                                      No. 2, Dallas County, Texas
No. 05-14-01062-CV          V.                        Trial Court Cause No. CC-14-03296-B.
                                                      Opinion delivered by Justice Whitehill.
AMERICAN HOMES 4 RENT                                 Justices Lang and Evans participating.
PROPERTIES EIGHT, LLC, A
DELAWARE LIMITED LIABILITY
COMPANY, Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee AMERICAN HOMES 4 RENT PROPERTIES EIGHT,
LLC, A DELAWARE LIMITED LIABILITY COMPANY recover its costs of this appeal and
the accrued rent from appellant CURTIS JACKSON and the cash deposit in lieu of supersedeas
bond. After all costs and rent have been paid, we order the clerk to release the balance, if any, to
appellant Curtis Jackson.


Judgment entered this 29th day of October, 2015.




                                                –7–